DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/14/2019, 12/01/2020, and 03/01/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhou Xu on 10/27/2021.
The application has been amended as follows: Claim 1 is amended to recite:A transfer unit for transferring a member, the transfer unit comprising:
a hand; and
a fixing member provided in the hand, the fixing member being configured to fix an object to be transferred, to a bottom side of the hand with an electrostatic force,
wherein the fixing member includes a first electrode and a second electrode, 
wherein the transfer unit further comprises a voltage applying device configured to apply voltages of different polarities to the first electrode and the second electrode, 
wherein the fixing member further includes a body protruding downward from the bottom side of the hand, 
wherein the first electrode and the second electrode are provided in the body,	a support on which a substrate is placed; and	an edge ring configured to surround the substrate placed on the support,
wherein the edge ring includes:
an inner ring disposed to surround the substrate; and
an outer ring disposed to surround the inner ring,
wherein the transfer unit further includes:
a first fixing body configured to fix the outer ring; and 
a second fixing body configured to fix the inner ring, and
wherein the first fixing body and the second fixing body each include the plurality of fixing members.

Claim 3 is amended to recite:The transfer unit of claim [[2]]1, wherein the transfer unit further comprises:
a first fixing body configured to fix a first member of a first size; and
a second fixing body configured to fix a second member of a second size that is different from the first size, and
wherein the first fixing body and the second fixing body each include the plurality of fixing members.


Claim 6 is amended to recite:The transfer unit of claim [[2]]1, wherein the plurality of fixing members are provided and combined with each other to surround the center of the hand.

Claim 8 is amended to recite: A transfer unit comprising:
a hand;
an upper fixing member configured to cause a first object to be supported on a top side of the hand by a first support method; and
a lower fixing member configured to cause a second object to be supported on a bottom side of the hand by a second support method,
wherein the first support method and the second support method differ from each other, 
wherein the fixing member includes a first electrode and a second electrode, 
wherein the transfer unit further includes a voltage applying device configured to apply voltages of different polarities to the first electrode and the second electrode, 
a support on which a substrate is placed; and	an edge ring configured to surround the substrate placed on the support,	wherein the edge ring includes:
an inner ring disposed to surround the substrate; and
an outer ring disposed to surround the inner ring,
wherein the transfer unit further includes:
a first fixing body configured to fix the outer ring; and 
a second fixing body configured to fix the inner ring, and
wherein the first fixing body and the second fixing body each include the plurality of fixing members.

Claim 13 is amended to recite:An apparatus for processing a substrate, the apparatus comprising:
a processing unit configured to perform predetermined processing on the substrate; and
a transfer unit configured to transfer the substrate into the processing unit,
wherein the processing unit includes:
a process chamber having a processing space inside;
a support unit configured to support the substrate in the process chamber;
a gas supply unit configured to supply a process gas into the processing space; and
a plasma source configured to generate plasma from the process gas,
wherein the support unit includes:
a support on which the substrate is placed; and
an edge ring configured to surround the substrate placed on the support, the edge ring being detachable from the support, and
wherein the transfer unit includes:
a hand having a top side on which the substrate is placed; and
a fixing member provided in the hand, the fixing member being configured to fix the edge ring to a bottom side of the hand with an electrostatic force, 
wherein the fixing member includes a first electrode and a second electrode, 
wherein the transfer unit further includes a voltage applying device configured to apply voltages of different polarities to the first electrode and the second electrode, 
wherein the edge ring includes:
an inner ring disposed to surround the substrate; and
an outer ring disposed to surround the inner ring,
wherein the transfer unit further includes:
a first fixing body configured to fix the outer ring; and 
a second fixing body configured to fix the inner ring, and
wherein the first fixing body and the second fixing body each include the plurality of fixing members.

Claim 16 is amended to recite: The apparatus of claim [[15]]13, wherein the voltage applying device includes:
a first power supply connected to the first fixing body;
a second power supply connected to the second fixing body; and
a controller configured to independently control the first power supply and the second power supply.

Claim 17 is amended to recite:The apparatus of claim [[15]]13, wherein the first fixing body is located farther away from the center of the hand than the second fixing body when viewed from above.

Claim 18 is amended to recite:The apparatus of claim [[14]]13, wherein a plurality of fixing members are provided and combined with each other to surround the center of the hand.

13, wherein the fixing member further includes a body protruding downward from the bottom side of the hand, and
wherein the first electrode and the second electrode are provided in the body.

Claim 22 is amended to recite:A method for processing a substrate using a substrate processing apparatus, wherein the substrate processing apparatus performs predetermined processing on the substrate supported on a support unit in a process chamber having a processing space therein and the support unit includes an edge ring configured to surround the substrate, the method comprising:
a substrate processing step of processing the substrate by generating plasma in the processing space; and
a maintenance step of maintaining the edge ring,
wherein the substrate is supported on a top side of a hand when placed in or extracted from the processing space, [[and]]
wherein in the maintenance step, the edge ring is extracted from the processing space in a state of being supported on and fixed to a bottom side of the hand, 
wherein the edge ring is supported on the bottom side of the hand by an electrostatic force, 
wherein the hand includes a first fixing body and a second fixing body, and the first fixing body is located farther away from the center of the hand than the second fixing body,
wherein the edge ring includes:
an inner ring disposed to surround the substrate; and
an outer ring disposed to surround the inner ring,
wherein the hand fixes the inner ring with an electrostatic force by the second fixing body when extracting the inner ring from the processing space, and
wherein the hand fixes the outer ring with an electrostatic force by the first fixing body when extracting the outer ring from the processing space.
Claims 2, 7, 14, 15, 23, and 24 are cancelled. 
Allowable Subject Matter
Claims 1, 3-6, 8-13, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1, 3-6, 8-13, and 16-22 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the fixing member includes a first electrode and a second electrode, wherein the transfer unit further comprises a voltage applying device configured to apply voltages of different polarities to the first electrode and the second electrode, wherein the fixing member further includes a body protruding downward from the bottom side of the hand, wherein the first electrode and the second electrode are provided in the body,	a support on which a substrate is placed; and an edge ring configured to surround the substrate placed on the support, wherein the edge ring includes: an inner ring disposed to surround the substrate; and an outer ring disposed to surround the inner ring, wherein the transfer unit further includes: a first fixing body configured to fix the outer ring; and a second fixing body configured to fix the inner ring, and wherein the first fixing body and the second fixing body each include the plurality of fixing members. The closest prior art references of record are Suzuki Korean Patent Document KR 20150141134 A (hereinafter “Suzuki”), Miwa Japanese Patent Document JP 2014138022 A (hereinafter “Miwa”), and Koshimizu Japanese Patent Document JP 4151749 B2 (hereinafter “Koshimizu”). Regarding claim 1, Suzuki teaches a transfer unit (i.e. transfer arm 36)(fig.6) for transferring a member (i.e. annular frames F1 and F2)(fig.6), the transfer unit comprising: a hand (i.e. support member 44)(fig.6); and a fixing .	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839